DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                              MICHAEL BILOTTI,
                                  Appellant,

                                       v.

                             STATE OF FLORIDA,
                                  Appellee.

                                No. 4D15-3415

                              [February 14, 2018]

  Appeal from the Circuit Court for the Seventeenth Judicial Circuit, Broward
County; Jeffrey R. Levenson, Judge; L.T. Case No. 08003720CF10A.

   Fred Haddad of Haddad & Navarro, PLLC, Fort Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale Saber,
Assistant Attorney General, West Palm Beach, for appellee.

LEVINE, J.

   Appellant appeals his conviction and sentence for first-degree murder and
solicitation to commit first-degree murder. We reverse the conviction for all the
reasons stated in Pacchiana v. State, No. 4D15-3340 (Fla. 4th DCA February 14,
2018).

   Reversed and remanded.

GERBER, C.J., concurs in part and dissents in part with opinion.
MAY, J., dissents with opinion.

GERBER, C.J., concurring in part and dissenting in part with opinion.

   For the reasons expressed in my concurrence in Pacchiana v. State, No. 4D15-
3340 (Fla. 4th DCA February 14, 2018), I concur with Judge Levine’s ultimate
conclusion to reverse the defendant’s conviction and remand for a new trial.

MAY, J., dissenting.
    For the reasons expressed in my dissent in Pacchiana v. State, 4D15-3340
(Fla. 4th DCA February 14, 2018), I dissent from the majority. I would affirm.

                             *        *        *
      Not final until disposition of timely filed motion for rehearing.




                                      2